Citation Nr: 0412077
Decision Date: 03/15/04	Archive Date: 05/14/04

BOARD OF VETERANS APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  03-07 604	)	DATE MAR 15 2004
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING

The veteran


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service from January 1966 to December 1967.

This matter is on appeal to the Board of Veterans Appeals (Board) from a March 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana, which granted the veterans claim of entitlement to service connection for PTSD, and evaluated it as 30 percent disabling.  The veteran filed a timely notice of disagreement as to the initially assigned rating, and the RO provided a statement of the case (SOC).  In March 2003 the veteran perfected his appeal, and the issue was subsequently certified to the Board.  

The veteran testified at a videoconference hearing at the RO in September 2003, before the undersigned Veterans Law Judge, sitting in Washington, D.C.


FINDINGS OF FACT

1.  The objective medical evidence is in approximate balance as to whether, for the period from January 20, 1999, to April 18, 2000, the veterans service-connected PTSD was manifested by flattened affect; impaired memory, judgment, and abstract thinking; and mood disturbances.

2.  The veterans service-connected PTSD has been manifested by occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks, depression, anxiety, suspiciousness, and sleeplessness, from April 19, 2000, to the present.

 CONCLUSIONS OF LAW

1.  Giving the veteran the benefit of the doubt, the schedular criteria for an evaluation of 50 percent for service-connected PTSD have been met for the period from January 20, 1999, to April 18, 2000.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411 (2003).

2.  The schedular criteria for an evaluation in excess of 30 percent for service-connected PTSD have not been met for the period from April 19, 2000, to the present.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code and, among other things, eliminated the requirement of a well-grounded claim and enhanced the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA has published regulations to implement many of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).

The Board is aware that there has been a significant amount of analysis pertaining to the effective date, the scope, and the remedial aspects of the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, ___ Vet. App. ___, No. 01-944 (Vet. App. Jan. 13, 2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003).

Given the uncertainty as to the precise application of the VCAA, exemplified in the authorities cited above, the Board assumes that the VCAA is applicable to this appeal.  We are aware that the Secretary of Veterans Affairs has filed a motion with the U.S. Court of Appeals for Veterans Claims (Court) seeking review and clarification of the Pelegrini decision.  The Board further finds that the requirements of the VCAA have been satisfied in this matter.  

More specifically, the appellant was notified of the provisions of the VCAA, of VAs duty to assist, and of the evidence needed to support her claim in corresondence from the RO dated in July 2001 and January 2003, as well as in the March 2003 SOC.  The Board concludes that the notification received by the appellant adequately complied with the VCAA and subsequent interpretive authority, and that he has not been prejudiced in any way by the notice and assistance provided by the RO. 

Our over-riding concern is that there be no prejudice to the appellant in going forward to a final decision in this case.  Upon careful review of the file and consideration of the VCAA, the Board finds that no useful purpose would be served in remanding this matter for more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no benefit flowing to the appellant.  Such remands are to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, The VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Boards responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that a veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  The Court has also stated, [i]t is clear that to deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.  

II.  Factual Background and Discussion

Disability evaluations are determined by the application of VAs Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2003).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify the various disabilities.

Except as otherwise provided in the Rating Schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, unless the conditions constitute the same disability or the same manifestation.  38 C.F.R. 4.14; see Esteban v. Brown, 6 Vet. App. 259 (1994).  The critical inquiry in making such a determination is whether any of the disabling symptomatology is duplicative or overlapping.  The claimant is entitled to a combined rating where the symptomatology is distinct and separate.  Esteban, 6 Vet. App. at 262.  

A request for an increased rating must be viewed in light of the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 4.41; Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Court has addressed the distinction between a veterans dissatisfaction with the initial rating assigned following a grant of entitlement to compensation, and a later claim for an increased rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Court noted that the rule from Francisco v. Brown, supra as to the primary importance of the present level of disability, is not necessarily applicable to the assignment of an initial rating following an original award of service connection for that disability.  Rather, the Court held that, at the time of an initial rating, separate ratings could be assigned for separate periods of time based upon the facts found - a practice known as assigning staged ratings.  

As noted above, the veterans PTSD is currently evaluated as 30 percent disabling pursuant to the provisions of 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  This rating has been in effect from the initial date of the grant of service connection, January 20, 1999, which was the date the veteran filed his claim seeking service connection for PTSD.

Diagnostic Code 9411 provides for the following pertinent evaluations:

0 percent for a mental condition that has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational or social functioning or to require continuous medication;

10 percent for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication;

30 percent for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events);

50 percent for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships;

70 percent for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting ); inability to establish and maintain effective relationships; and

100 percent for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

Mental health professionals often utilize the Global Assessment of Functioning (GAF) Scale in assessing psychiatric disability.  The GAF Scale reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).  
A.  Initial Rating from January 20, 1999, to April 18, 2000

VA and private outpatient treatment records dated from March 1996 to July 1999 indicate complaints of depression, anxiety, sadness, anger, sleeplessness, and paranoia.  Mental evaluation during said time period revealed the veteran to be oriented to three spheres with flattened affect, depressed mood, and limited insight.  Furthermore, his memory and concentration were noted as slightly impaired.  Hospitalization and treatment reports from Deaconess Medical Center dated from March 1996 to December 1997 show impaired judgment and abstract thinking.  VA outpatient treatment reports dated from January to July 1999 indicate that the veterans speech was slow and his ability to perform calculations was impaired.  

The veteran presented for a VA examination in July 1999, at which time he complained of nightmares, auditory hallucinations, suicidal ideation, panic attacks two to three-times per month, and sleeplessness.  Mental status evaluation revealed depression and impaired concentration.  He was assigned a GAF score of 50.  

In December 1999, the veteran presented for another VA examination.  He continued to report auditory hallucinations and sleeplessness.  The VA examiner noted that although the veteran was oriented and well groomed with good hygiene, his mood continued to be depressed, he had difficulty communicating (particularly due to tearfulness), and exhibited poor insight.  The examiner assigned the veteran a GAF score of 60.  

The competent medical evidence of record indicates that the veterans service-connected PTSD was manifested by flattened affect, slow speech, panic attacks, depressed mood, and impaired memory, judgment, and abstract thinking.  Based upon this clinical information, and with consideration of the benefit-of-the-doubt doctrine, the Board finds that his PTSD was at least 50 percent disabling from January 20, 1999, the effective date of service connection.  38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411.  See also Fenderson, supra.

A higher evaluation of 70 percent is warranted only when there are deficiencies in most areas due to suicidal ideation; obsessional rituals, which interfere with routine activities; intermittently illogical, obscure or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships.  

In the present case, the veteran expressed suicidal ideation, depression, and isolated incidents of impaired impulse control during the period beginning on January 20, 1999.  However, there is no indication that the veteran exhibited illogical, obscure, or irrelevant speech during that time period.  He was noted as suffering from a depressed mood, but there is no evidence that the veteran was continuously depressed.  In addition, he was consistently noted to be well oriented, and his appearance and hygiene were considered appropriate.  Furthermore, the veteran was not incapable of establishing and/or maintaining effective relationships.  In fact, the competent evidence of record indicates that the veteran was able to maintain good relationships with his wife and daughters.  He was also noted to have maintained employment.  

As noted above, we have decided to give the veteran the benefit of the doubt in assigning a higher, 50 percent, initial rating.  Considering the evidentiary record, and for the reasons discussed above, the Board finds that the veterans service-connected PTSD does not warrant an evaluation of 70 percent or higher for the period beginning January 20, 1999.  The remaining question is whether that level of disability has persisted to the present.

B.  Rating from  April 19, 2000, to the present

VA treatment records dated from April 2000 to April 2001 indicate complaints of paranoia, sleeplessness, anger, and nightmares.  Mental evaluation revealed the veteran to be oriented and coherent with no evidence of delusions, hallucinations, suicidal ideation, or thought disorder.  The veteran was assigned GAF scores ranging from 50 to 70.  The initial record of this period is of an April 19, 2000, psychiatry outpatient visit, at which the veteran reported a gradual improvement in his condition.  He was then back at work full-time, and was doing well in his home life.  He was sleeping adequately, and was tolerating his medications without problems, except dry mouth and some weight gain.

In October 2000 the veteran presented for a VA examination.  He continued to complain of nightmares and sleeplessness.  The VA examiner noted the veteran was anxious and depressed.  He assigned the veteran a GAF score of 65 to 70.  

The veteran was afforded another VA examination in February 2003.  At that time the veterans mood and affect were noted to be anxious.  His thinking was logical and goal oriented.  The examiner noted that there was no evidence of thought disorder or cognitive limitations.  The veteran was alert and oriented, with satisfactory grooming and hygiene.  He denied any hallucinations or delusions at the time of examination.  

The VA examiner noted that the veteran had been married for more than 30 years and still maintained good relationships with his adult children.  It was also noted that he had some limited social contact with friends.  The record reflects that the veteran has been employed on the same job for almost 35 years and continues to work despite his retirement eligibility.  However, the Board notes that the veteran testified during his videoconference hearing that he occasionally has to take time off due to his PTSD symptomatology.  

In short, the most recent medical evidence of record indicates that since April 19, 2000, the veterans PTSD has been manifested by intermittent periods of inability to perform occupational tasks due to anxiety, suspiciousness, and sleeplessness.  Therefore, the Board finds that the veterans service-connected PTSD currently warrants an evaluation of 30 percent, as has been assigned by the RO.  38 C.F.R. § 4.130, DC 9411.

As noted above, a higher evaluation of 50 percent is warranted only for symptoms such as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impaired memory, judgment and abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

In the present case, the veteran no longer exhibits a flattened affect.  He does not currently suffer from panic attacks or have difficulty understanding complex commands.  There is no longer any evidence of impaired thinking, judgment, or memory.  In fact, the competent medical evidence of record, including the most recent VA examination report, specifically shows that there is no evidence of any thought disorder.  The veterans speech has been logical, and he continues to maintain good relationships with his wife and adult children.  Furthermore, he continues to maintain employment.  

In view of the foregoing record, the Board finds that the preponderance of the evidence weighs against a finding that veterans service-connected PTSD has, since April 19, 2000, warranted an evaluation higher than 30 percent.  38 C.F.R. § 4.130, DC 9411.  See Gilbert, Alemany, supra.


ORDER

An evaluation of 50 percent for the period from January 20, 1999, to April 18, 2000, is granted.  

An evaluation in excess of 30 percent for the period from April 19, 2000, to the present is denied.  




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans Appeals

  Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.
If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 
? Appeal to the United States Court of Appeals for Veterans Claims (Court)
? File with the Board a motion for reconsideration of this decision
? File with the Board a motion to vacate this decision 
? File with the Board a motion for revision of this decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
? Reopen your claim at the local VA office by submitting new and material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the United States Court of Appeals for Veterans Claims.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 	 4597	Page 1	CONTINUED
 
Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim involving a home or small business VA loan under Chapter 37 of title 38, United States Code, attorneys or agents cannot charge you a fee or accept payment for services they provide before the date BVA makes a final decision on your appeal. If you hire an attorney or accredited agent within 1 year of a final BVA decision, then the attorney or agent is allowed to charge you a fee for representing you before VA in most situations.  An attorney can also charge you for representing you before the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for reasonableness, or you or your attorney or agent can file a motion asking the Board to do so. Send such a motion to the address above for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 	 4597	Page 2	

Citation Nr: 0408501	
